Citation Nr: 1455358	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-11 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C (also claimed as yellow jaundice).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to May 1973.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In the May 2012 statement of the case, the RO reopened and then denied the underlying service connection claim.  In a January 2013 rating decision, the RO denied service connection on a secondary basis to service-connected diabetes mellitus.  In so doing, the RO noted that the service connection claim on a direct basis was already on appeal, and that the current decision (addressing entitlement on a secondary basis in the first instance) could be considered within the appeal issue.

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files do not contain any additional documents pertinent to the matter addressed in this decision.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board at his local RO after filing his substantive appeal.  See August 2012 report of general information.  To date, he has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a hearing before the Board at the RO in Des Moines, Iowa.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the RO in Des Moines, Iowa, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




